Citation Nr: 1135594	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial compensable rating for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from October 2004 to September 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011 the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  At that hearing the case was held open for 60 days in order to allow the Veteran adequate opportunity to submit additional information.  In March 2011 such information was received, accompanied by a waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2007 the Veteran underwent a VA psychiatric examination for the purpose of addressing the medical matters presented by the issue of entitlement to service connection for an acquired psychiatric disorder.  The October 2007 VA examiner essentially stated that the Veteran was unable to be "fully assessed" at that time.  The Board notes that a June 2008 VA mental health record reflected a diagnosis of bipolar disorder, and an April 2009 private psychiatric evaluation indicated that the Veteran was diagnosed with dissociative amnesia.  Neither the June 2008 VA examiner nor April 2009 private examiner discussed the etiology of the Veteran's current psychiatric disability.  Accordingly, the Board finds that a comprehensive VA psychiatric examination would be helpful to the Board prior to adjudicating this issue.  As such, the Board finds that the Veteran should be afforded a VA psychiatric examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that the Veteran has not undergone a VA examination of the feet since December 2008, and the Veteran has asserted (February 2011 Board hearing transcript, page 19) that his service-connected left foot disability has worsened since the December 2008 VA examination.  As such, the Board finds that the Veteran should be afforded a VA examination to rate his service-connected left foot plantar fasciitis.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's left foot plantar fasciitis and psychiatric disability and associate them with the claims file.

2.  The Veteran should be scheduled for a VA psychiatric examination (to be undertaken by an examiner who has not previously examined the Veteran, if possible).  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current psychiatric disability that is related to his military service.  The rationale for any opinion expressed should be set forth.

3.  The Veteran should be afforded a VA examination of the feet to determine the nature and severity of his service-connected left foot plantar fasciitis.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

4.  The AOJ should then readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an initial compensable rating for left foot plantar fasciitis.  If either of the benefits sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


